— Appeal by an employer and its insurance carrier from an award of compensation for disability found to be due to an accidental injury. Claimant, a carpenter, was engaged in the installation of an overhead ceiling in a kitchen, and his work required him to fasten 2 by 4 planks to a brick wall with spikes. There is evidence that this type of work entailed more than the usual effort involved in driving nails into wood. While doing this work claimant developed pains in his chest and in both arms at about 10 o’clock in the morning. He continued to work until nearly lunch time and then quit. Subsequently he received medical treatment and his ailment was diagnosed as a ventricular tachycardia due to severe coronary insufficiency. Appellants raise the issue that there is no substantial evidence in the record to support a finding of accidental injury. The medical testimony as to causal relation is conflicting and a majority of the board accepted the testimony favorable to claimant. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■ — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.